DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been reviewed and are under consideration by this office action. 

	
	Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non-Final Rejection of 01/06/2022, Applicant, on 04/27/2022, amended claims. Claims 1-20 are pending in this application and have been rejected below. Claims 1, 10-12, 16, and 18-20 have been amended.

Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 112

Applicant’s amendments and arguments with respect to the 35 USC 112 rejections have been fully considered and are persuasive.
The Applicant amended claims to remove recitation of the weather component and seeding distribution unit. Further the Applicant points to paragraph [0125] of the specification stating the “each block in the flowchart or block diagrams may represent a module, segment, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function(s).” The Applicant further agrees with the Examiner’s interpretation of the units and components being interpreted as software.
The 112 Rejections are overcome and therefore withdrawn.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the claims are not directed towards Mental Processes nor Certain Methods of Organizing Human Activity in Step 2A- Prong One. The Applicant contends that the recitations are directed towards a data driven solution rather than a “judgement and accumulated experience.”
The Examiner finds the argument unpersuasive. A mental process encompasses not only judgement and experience but further includes evaluations and judgements (See MPEP 2106.04(a)(2)(III)). The evaluation aspect would cover the data driven solutions required by the limitations.
The Applicant further contends at Step 2A – Prong Two that the claims are integrated into a practical application and maintains previous arguments.
The Examiner respectfully disagrees. Each of the additional elements is listed and rejected under Steps 2A – Prong Two and Step 2B below. The Examiner maintains that the abstract idea is not integrated into a practical application.
The 101 Rejections are updated and maintained below.

Response to Arguments - 35 USC § 103
Applicant's arguments with respect to the claim rejections have been considered, but are moot in view of the new ground(s) of rejection set forth below in this Office action. The art rejection has been updated to address these amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claims 1, 16, and 18:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category, while Claims 16 and 18 are directed to articles of manufacture which is also a statutory category. The Examiner further notes that claim 16 recites a computer readable storage medium. Generally this would encompass non-patent eligible material. However, the Applicant did include the qualifying definition within the specification excluding “signals per se” (See Specification, [0119]; A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves…).
Step 2A, Prong One – Claim 1 recites a series of steps for a determining crop seeding recommendations:
determining weather information for the geographical space for a predetermined timeframe prior to a planned planting date; and
comprising: obtaining… rainfall information relating to sensed rainfall for a geographic area within a time period, 
wherein the geographic area includes a first portion and a second portion, the second portion includes the geographical space, the rainfall information is for at least the first portion of the geographic area and rainfall information for the geographic space is at least partially absent; 
obtaining… temperature information relating to sensed ambient temperature for the geographic area within the time period; 
generating a regression model based on the obtained rainfall information and temperature information, the regression model representing a relationship between rainfall and ambient temperature for at least the first portion of the geographic area; and 
leveraging the relationship of the regression model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space;
 determining a recommended seed planting amount for the geographical space, based on the weather information. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of Mental processes—concepts performed in the human mind (observation, evaluation, judgment, opinion) and certain methods of organizing human activities based on managing personal behavior and interactions. 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The Claims utilize the system of at least computer readable medium, temperature sensors, computer network, rainfall sensors, processing unit, data analysis unit, and a modeling component. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and/or amounts to no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and/or amounts to no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h))..  The specification further supports the “apply it” analysis as seen below: 
[0066]		…the system 200 may take the form of any of a number of different data processing systems including client computing devices, server computing devices, a tablet computer, laptop computer, telephone or other communication device, a personal digital assistant (PDA), or the like. In some illustrative examples, the system 200 may be a portable computing device that is configured with flash memory to provide non-volatile memory for storing operating system files and/or user-generated data, for example.
[0123]		These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Regarding Claims 2 and 17, the claims further narrows the abstract idea by defining the information the systems use.
Regarding Claims 3 and 20, the claims further narrows the abstract idea by specifying the use of an algorithm to optimize crop yield.
Regarding Claims 4 and 19, the claims further narrows the abstract idea by specifying the use of geographic information.
Regarding Claims 5-11, the claim further narrows the abstract idea by specifying information regarding the data used.
Regarding Claim 12, the claim further narrows the abstract idea by specifying constraints regarding the model used for the calculations.
Regarding Claim 13, the claim further narrows the abstract idea by specifying further information regarding data. The claims also recite the additional element of machine learning. As written machine learning is “apply it” in Steps 2A/2B similar to the elements rejected in the independent claims.
Regarding Claims 14 and 15, the claim further narrows the abstract idea by specifying information the system uses for calculations.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, 10-12, 14 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (US 20200134485 A1) in view of Xu et al. (US 20170213141 A1), and Gunzenhauser et al. (US 20180292339 A1).
Regarding Claims 1, 16, and 18. Sood teaches: A method for determining crop seeding recommendation for a geographical space, the method comprising: determining weather information for the geographical space for a predetermined timeframe prior to a planned planting date, comprising; (See Sood, [0216]; In operation 1130, digital planting plan 1126 is dynamically re-evaluated based on current weather forecast data 1128. In an embodiment, stress risk data that indicate field readiness, such as field workability data, are updated after a static planting plan is created and prior to a scheduled planting date. For example, operation 1130 may re-evaluate field readiness on a daily basis or as needed as a planting date approaches, based on changes in a weather forecast for the next two weeks, 10 days, or 24 hours and further see Sood, [0102]; In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as planters, drills, or air seeders include seed sensors, which may be optical, electromagnetic, or impact sensors; downforce sensors such as load pins, load cells, pressure sensors; soil property sensors such as reflectivity sensors, moisture sensors, electrical conductivity sensors, optical residue sensors, or temperature sensors; component operating criteria sensors such as planting depth sensors, downforce cylinder pressure sensors, seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors, or vacuum level sensors and further see Sood, [0059]; In some embodiments, a single unit of apparatus 111 may comprise a plurality of sensors 112 that are coupled locally in a network on the apparatus; controller area network (CAN) is example of such a network that can be installed in combines, harvesters, sprayers, and cultivators. Application controller 114 is communicatively coupled to agricultural intelligence computer system 130 via the network(s) 109 and is programmed or configured to receive one or more scripts that are used to control an operating parameter of an agricultural vehicle or implement from the agricultural intelligence computer system 130).
obtaining rainfall information relating to sensed rainfall for a geographic area within a time period, (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, …  (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) and further see Sood, [0062]; Agricultural intelligence computer system 130 is programmed or configured to receive field data 106 from field manager computing device 104, external data 110 from external data server computer 108, and sensor data from remote sensor 112).
                wherein the geographic area includes a first portion and a second portion, the second portion includes the geographical space, (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries).
obtaining, through temperature sensors and a computer network, temperature information relating to sensed ambient temperature for the geographic area within the time period; (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, …  (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) and further see Sood, [0062]; Agricultural intelligence computer system 130 is programmed or configured to receive field data 106 from field manager computing device 104, external data 110 from external data server computer 108, and sensor data from remote sensor 112).
the modeling component operably coupled to the plurality of rainfall sensors and the plurality of temperature sensors, a plurality of rainfall sensors; (See Sood, [0102]; In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as planters, drills, or air seeders include seed sensors, which may be optical, electromagnetic, or impact sensors; downforce sensors such as load pins, load cells, pressure sensors; soil property sensors such as reflectivity sensors, moisture sensors, electrical conductivity sensors, optical residue sensors, or temperature sensors; component operating criteria sensors such as planting depth sensors, downforce cylinder pressure sensors, seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors, or vacuum level sensors;).
a plurality of temperature sensors; (See Sood, [0102]; In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as planters, drills, or air seeders include seed sensors, which may be optical, electromagnetic, or impact sensors; downforce sensors such as load pins, load cells, pressure sensors; soil property sensors such as reflectivity sensors, moisture sensors, electrical conductivity sensors, optical residue sensors, or temperature sensors; component operating criteria sensors such as planting depth sensors, downforce cylinder pressure sensors, seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors, or vacuum level sensors;).
 a data analysis unit operably coupled to the modeling component and configured to determining a recommended seed planting amount for the geographical space, based on the weather information. (See Sood, [0053]; In an embodiment, the disclosed technologies are used to generate a static planting plan based on data collected prior to initiation of planting, for example, historical field, crop, and weather data. Embodiments of static planting plans generated by the disclosed technologies include assignments of relative maturities (RMs) to fields of an agricultural operation and further see Sood, [0230]; FIG. 14(a) shows an example plot of an RM distribution across a grower's entire agricultural operation, such that each portion of the pie chart represents a percentage of the total number of fields in the operation that are to be planted with a particular product RM. The pie chart of FIG. 14(a) is one type of output that may be produced by operation 1125 of FIG. 11(a). In an embodiment, a chart such as FIG. 14(a) is sent to a grower's computing device and the grower uses the chart to make product purchasing decisions before the growing season begins and further see Fig. 14(a); graph depicting amounts of each product (seed needed)). The Examiner notes that the system of Sood teaches the amount of product (i.e. seed product, Sood, [0051]) needed. 
While Sood teaches methods for determining crop seeding recommendations, sensors connected through a network, and modeling throughout to assist in decision making, Sood does not appear to explicitly teach:  generating a regression model based on the obtained rainfall information and temperature information, the regression model representing a relationship between rainfall and ambient temperature for at least the first portion of the geographic area. However Sood in view of the analogous art of Xu (i.e. crop forecasting does teach the limitation: (see Xu, para [0106], wherein the weather indices aggregation instructions 172 provide instructions to generate a set of aggregated weather indices that represent sets of weather indices for a specific geographic area (i.e., temporal aggregation of rainfall results in a clearer link with soil moisture). A specific geographic area may be made up of one or more measured fields. The crop yield estimating instructions 173 provide instructions to create covariate matrices for each aggregated weather index. The crop yield estimating instructions 173 provide instructions to determine crop yield for a defined geographic area based on the created covariate matrices. The crop yield estimating instructions 173 provide instructions to communicate with the linear regression instructions 174, the distribution generation instructions 175, and the national yield adjustment instructions 176. The linear regression instructions 174 provide instructions to determine the crop yield for a specific geographic area using a linear regression function on the covariate matrix for that particular geographic area; and further see Xu, [0104]; wherein covariate data refers to independent variables that may be used in forecasting crop yields. In this context, the covariate data refers to calculated weather index values derived from different agricultural data records that are related to observed environmental conditions or soil information related to the composition of farmland soil and the water saturation level of farmland soil. Calculated weather index values describe and quantify extreme weather events that may impact crop growth and crop yield. In an embodiment, agricultural data records from field data 106 and external data 110 are used to calculate multiple weather indices. Agricultural data records may include, but are not limited to, daily agricultural data related to temperature, precipitation and soil moisture data).
leveraging the relationship of the regression model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space; (see Xu, para [0129], wherein the weather indices aggregation instructions 172 provide instructions to generate a set of aggregated weather indices that represent sets of weather indices for a specific geographic area. A specific geographic area may be made up of one or more measured fields. The crop yield estimating instructions 173 provide instructions to create covariate matrices for each aggregated weather index. The crop yield estimating instructions 173 provide instructions to determine crop yield for a defined geographic area based on the created covariate matrices. The linear regression instructions 174 provide instructions to determine the crop yield for a specific geographic area using a linear regression function on the covariate matrix for that particular geographic area; and further see Xu, [0123]; wherein weather index calculation instructions 171 provide instruction to calculate weather indices based on the different field specific time series compiled. A weather index is used to quantify extreme weather events such as, high or low temperatures, heavy precipitation or drought (i.e. absent rainfall), or soil moisture that may cause stress to crop growth and may negatively affect optimal crop yield);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the crop seeding recommendations, sensors connected through a network, and modeling throughout to assist in decision making as taught by Sood with the regression modeling and rainfall determination as taught by Xu in order to better identify conditions that  may impact crop growth and crop yield when making planting decisions. (See Xu, [0104]; In an embodiment, the agricultural intelligence computer system 130, among other components, includes a national crop yield forecasting subsystem 170. The national crop yield forecasting subsystem 170 is configured to predict national crop yield for a given year based on calculated covariate data points up to a specific observation date. Covariate data refers to independent variables that may be used in forecasting crop yields. In this context, the covariate data refers to calculated weather index values derived from different agricultural data records that are related to observed environmental conditions or soil information related to the composition of farmland soil and the water saturation level of farmland soil. Calculated weather index values describe and quantify extreme weather events that may impact crop growth and crop yield. In an embodiment, agricultural data records from field data 106 and external data 110 are used to calculate multiple weather indices).
While Sood/Egi teach the aspects regarding rainfall, temperature, and modeling, neither further teaches absent data. However, Sood/Egi in view of Gunzenhauser does teach: the rainfall information is for at least the first portion of the geographic area and rainfall information for the geographic space is at least partially absent; (See Gunzenhauser, [0034]; The term “interpolation” as used herein means the estimation of surface values at unsampled points based on known surface values of surrounding points.). The Examiner notes that the missing values as described above would be absent values.
leveraging the relationship of the generated model to use the temperature It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated absent data and interpolating data features as taught by Gunzenhauser in order to have a more complete that provides a system which can create correlations between variables which provides the user with additional useful information. (See Gunzenhauser, [0021]; FIG. 7E shows the clustered polygons based on the soil texture and topographical attributes, with estimated elevation displayed in the background to highlight correlation between the two outputs. FIG. 7F shows the clustered polygons based on the soil texture and topographical attributes, with estimated slope displayed in the background to highlight correlation between the two outputs. FIG. 7G shows the attributes at each of the depths for each polygon, which data is used for crop modeling).
Further regarding Claim 16, the claim recites a computer readable medium and a system. Soof further teaches these limitations: (See Sood, [0125]; Computer system 400 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic which in combination with the computer system causes or programs computer system 400 to be a special-purpose machine. According to one embodiment, the techniques herein are performed by computer system 400 in response to processor 404 executing one or more sequences of one or more instructions contained in main memory 406. Such instructions may be read into main memory 406 from another storage medium, such as storage device 410.).
Regarding Claims 2 and 17. Sood/Xu/Gunzenhauser further teaches: wherein the weather information comprises: a weather forecast for the planned planting date; a weather forecast for a predetermined number of days preceding the planned planting date; See Sood, [0216]; In operation 1130, digital planting plan 1126 is dynamically re-evaluated based on current weather forecast data 1128. In an embodiment, stress risk data that indicate field readiness, such as field workability data, are updated after a static planting plan is created and prior to a scheduled planting date. For example, operation 1130 may re-evaluate field readiness on a daily basis or as needed as a planting date approaches, based on changes in a weather forecast for the next two weeks, 10 days, or 24 hours).
rainfall information relating to sensed rainfall for a geographic area within the predetermined timeframe prior to the planned planting date; and (See Sood, [0053]; In an embodiment, the disclosed technologies are used to generate a static planting plan based on data collected prior to initiation of planting, for example, historical field, crop, and weather data and further see Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries,…. (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) and further see Sood, [0095]; In an embodiment, external data server computer 108 stores external data 110, including soil data representing soil composition for the one or more fields and weather data representing temperature and precipitation on the one or more fields. The weather data may include past and present weather data as well as forecasts for future weather data. In an embodiment, external data server computer 108 comprises a plurality of servers hosted by different entities).
 temperature information relating to sensed ambient temperature for the geographic area within the predetermined timeframe prior to the planned planting date. (See Sood, [0053]; In an embodiment, the disclosed technologies are used to generate a static planting plan based on data collected prior to initiation of planting, for example, historical field, crop, and weather data and further see Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries,…. (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset)).
Regarding Claim 4 and 19. Sood/Xu/Gunzenhauser further teaches: further comprising generating a crop seeding distribution for a geographical area, based on the recommended seed planting amount, wherein the crop seeding distribution describes a target seed planting amount for a plurality of different locations in the geographical area. (See Sood, [0231]; FIG. 14(b) shows an example field map that includes the RM distribution of FIG. 14(a) overlaid on digital imagery of the corresponding fields in which the RMs are to be planted. The RM distribution overly is generated using an augmented reality technique, in an embodiment. A field map such as FIG. 14(b) is another type of output that may be produced by operation 1125 of FIG. 11(a). In an embodiment, a map such as FIG. 14(B) is sent to a field manager's mobile device and the field manager uses the map to determine which product RMs to load into a planter, for example and further see Sood, [0232]; FIG. 14(c), FIG. 14(d), and FIG. 14(e) show additional output that may be generated by planting plan optimization operation 1125 in cooperation with dynamic adjustment operation 1130 of FIG. 11(a). FIG. 14(c) shows an example plot of field readiness indicators aligned with corresponding geographic locations across a grower's entire growing operation and refer to Sood, Fig. 14(a)-(e); for visual representation). The Examiner notes the system of Sood distributes the seeds based on the plan which includes the seeds broken down into portions as seen in Fig. 14(a) and then distributes them among fields as seen in Fig. 14(b).
Regarding Claim 5. Sood/Xu/Gunzenhauser further teaches: wherein determining the recommended seed planting amount for the geographical space is further based on: location data relating to the geographical space; (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land….)
economic data relating to one or more crop types; (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land…. (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue). The Examiner interprets the crop yield, price, and revenue as economic data relating crop types.
treatment data relating to the one or more crop types; and (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries…. (e) fertilizer data (for example, nutrient type (Nitrogen, Phosphorous, Potassium), application type, application date, amount, source, method), (f) chemical application data (for example, pesticide, herbicide, fungicide, other substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant, application date, amount, source, method).
crop data relating to the one or more crop types. (See Sood, [0057]; (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information), (c) soil data (for example, type, composition, pH, organic matter (OM), cation exchange capacity (CEC)).
Regarding Claim 6. The method of claim 5, wherein the location data comprises: soil data relating to the soil of the geographic space; (See Sood, 0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries... (c) soil data (for example, type, composition, pH, organic matter (OM)
irrigation status data relating to irrigation properties of the geographic space; and (See Sood, [0057]; (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset)
geographic data relating to geographic properties of the geographic space. (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, Farm Serial Number (FSN), farm number, tract number, field number, section, township, and/or range), (b) harvest data (for example, crop type, crop variety, crop rotation).
Regarding Claim 10. Sood/Xu/Gunzenhauser further teaches determining a temperature threshold for the geographical space based on the regression model, wherein the temperature threshold is for identifying a crop planting or production condition.  (See Sood, [0207, Table 5]; In operation 1110, the field-product scenarios 1108 generated by operation 1105 are classified using predictive threshold(s) 1106. Predictive threshold(s) 1106 indicate one or more criteria, such as minimum and/or maximum values or ranges of values, which are associated with desirable harvest outcomes. Predictive threshold(s) 1106 are determined based on empirical research, for example. Examples of predictive thresholds and stage-variable weights associated with the predictive thresholds are shown in Table 5 below and further see Sood, [0210]; Predictive thresholds 1106 also are used by risk score computation operation 1120 to generate one or more scenario-specific risk scores. In an embodiment, operation 1120 computes multiple different risk scores, where each risk score corresponds to a specific optimization parameter. In the disclosed embodiments, the optimization parameters include yield, harvest moisture, and field readiness for planting, with yield and harvest moisture being the optimization parameters for the static planting plan and field readiness being the optimization parameter for the dynamic planting plan).
Regarding Claim 11. Sood/Xu/Gunzenhauser further teaches: wherein determining the temperature threshold for the geographic space comprises determining an ambient temperature value that the regression model indicates has a related value of rainfall which meets a predetermined requirement. (See Sood, [0207]; In operation 1110, the field-product scenarios 1108 generated by operation 1105 are classified using predictive threshold(s) 1106. Predictive threshold(s) 1106 indicate one or more criteria, such as minimum and/or maximum values or ranges of values, which are associated with desirable harvest outcomes. Predictive threshold(s) 1106 are determined based on empirical research, for example. Examples of predictive thresholds and stage-variable weights associated with the predictive thresholds are shown in Table 5 below.
Regarding Claim 12. Sood/Xu/Gunzenhauser further teaches: wherein generating the regression model comprises: analyzing the obtained rainfall information and temperature information to determine a correlation between rainfall and ambient temperature for the geographic area; (see Xu, para [0097], wherein the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields. The preconfigured agronomic model is based upon previously processed field data, including but not limited to, identification data, harvest data, fertilizer data, and weather data. The preconfigured agronomic model may have been cross validated to ensure accuracy of the model. Cross validation may include comparison to ground truthing that compares predicted results with actual results on a field, such as a comparison of precipitation estimate with a rain gauge at the same location or an estimate of nitrogen content with a soil sample measurement; and further see Xu [0123], wherein a weather index is used to quantify extreme weather events such as, high or low temperatures (detected ambient temperature), heavy precipitation or drought, or soil moisture that may cause stress to crop growth and may negatively affect optimal crop yield);
 determining one or more functions for describing the determined correlation between rainfall and ambient temperature for the geographic area; and (see Xu, para [0104], wherein forecasting subsystem 170 is configured to predict national crop yield for a given year based on calculated covariate data points up to a specific observation date. Covariate data refers to independent variables that may be used in forecasting crop yields. In this context, the covariate data refers to calculated weather index values derived from different agricultural data records that are related to observed environmental conditions or soil information related to the composition of farmland soil and the water saturation level of farmland soil. Calculated weather index values describe and quantify extreme weather events that may impact crop growth and crop yield. In an embodiment, agricultural data records from field data 106 and external data 110 are used to calculate multiple weather indices. Agricultural data records may include, but are not limited to, daily agricultural data related to temperature, precipitation and soil moisture data); and
generating the model representing a relationship between rainfall and ambient temperature for the geographic area, based on the one or more functions. (see Xu, [0106], wherein the weather indices aggregation instructions 172 provide instructions to generate a set of aggregated weather indices that represent sets of weather indices for a specific geographic area (i.e., temporal aggregation of rainfall results in a clearer link with soil moisture). A specific geographic area may be made up of one or more measured fields. The crop yield estimating instructions 173 provide instructions to create covariate matrices for each aggregated weather index. The crop yield estimating instructions 173 provide instructions to determine crop yield for a defined geographic area based on the created covariate matrices. The crop yield estimating instructions 173 provide instructions to communicate with the linear regression instructions 174, the distribution generation instructions 175, and the national yield adjustment instructions 176. The linear regression instructions 174 provide instructions to determine the crop yield for a specific geographic area using a linear regression function on the covariate matrix for that particular geographic area; and further see Xu, [0104], wherein covariate data refers to independent variables that may be used in forecasting crop yields. In this context, the covariate data refers to calculated weather index values derived from different agricultural data records that are related to observed environmental conditions or soil information related to the composition of farmland soil and the water saturation level of farmland soil. Calculated weather index values describe and quantify extreme weather events that may impact crop growth and crop yield. In an embodiment, agricultural data records from field data 106 and external data 110 are used to calculate multiple weather indices. Agricultural data records may include, but are not limited to, daily agricultural data related to temperature, precipitation and soil moisture data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the crop seeding recommendations, sensors connected through a network, and modeling throughout to assist in decision making as taught by Sood with the regression modeling and rainfall determination as taught by Xu in order to better identify conditions that  may impact crop growth and crop yield when making planting decisions. (See Xu, [0104]; In an embodiment, the agricultural intelligence computer system 130, among other components, includes a national crop yield forecasting subsystem 170. The national crop yield forecasting subsystem 170 is configured to predict national crop yield for a given year based on calculated covariate data points up to a specific observation date. Covariate data refers to independent variables that may be used in forecasting crop yields. In this context, the covariate data refers to calculated weather index values derived from different agricultural data records that are related to observed environmental conditions or soil information related to the composition of farmland soil and the water saturation level of farmland soil. Calculated weather index values describe and quantify extreme weather events that may impact crop growth and crop yield. In an embodiment, agricultural data records from field data 106 and external data 110 are used to calculate multiple weather indices).
Regarding Claim 14. Sood/Xu/Gunzenhauser further teaches: further comprising: obtaining information indicative of a detected ambient temperature for the geographic space; and (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, …  (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) and further see Sood, [0062]; Agricultural intelligence computer system 130 is programmed or configured to receive field data 106 from field manager computing device 104, external data 110 from external data server computer 108, and sensor data from remote sensor 112).
detecting a crop planting or production condition for the geographical space, based on the detected ambient temperature for the geographic space and the temperature threshold. (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries, …  (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) and further see Sood, [0062]; Agricultural intelligence computer system 130 is programmed or configured to receive field data 106 from field manager computing device 104, external data 110 from external data server computer 108, and sensor data from remote sensor 112).
Regarding Claim 15. Sood/Xu/Gunzenhauser further teaches: wherein the geographical space is defined by a boundary of one or more fields. (See Sood, [0050]; In an embodiment, a planting plan is specific to a particular agricultural field of a particular grower. In some embodiments, the planting plan includes planting and/or harvesting specifications for multiple fields, or all of the fields, of a grower's agricultural operations and further see Sood, 0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries...).
	Claim(s) 3, 7-9, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (20200134485) in view of Xu et al. (US 20170213141 A1), Gunzenhauser et al. (US 20180292339 A1), and Perry et al. (US 20190050948 A1).
Regarding Claim 3 and 20. Sood/Xu/Gunzenhauser further teaches: wherein determining a seed planting amount employs a [stochastic optimization algorithm] for identifying the seed planting amount, wherein the seed planting amount maximizes a crop yield. (See Sood, [0004]; Planting plans are often designed to maximize yield while ensuring that products are planted and harvested within a specific time window. A planting plan may include a schedule of products to be planted after a spring frost date and harvested prior to a fall frost date, for example and further see Sood, [0208]; In an embodiment, predictive thresholds 1106 are incorporated into a tree-based learning process to classify field-product scenarios 1108. An example of such tree-based classification process is shown in FIG. 11(b) and described in more detail below. Examples of algorithms that can be used to implement the learning process include random forest and boosting algorithms and further see Sood, Fig. 11(a and b); the figures shows the process of creating planting plan scenarios using the algorithms). 
While Sood implies stochastic algorithms, Perry explicitly teaches the use stochastic algorithms (See Perry, [0142]; Accordingly, the Bayesian classifier can select a set of farming operations associated with a predicted crop production probability distribution that stochastically dominates the predicted crop production probability distributions associated with other possible sets of farming operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated stochastic algorithms as taught by Perry, because as taught by Perry, [0142]; “a crop prediction model can be a Bayesian classifier trained on geographic and agricultural data, including for instance, land characteristics, crop types planted, farming operations performed, and resulting crop productions. The resulting Bayesian classifier can identify a set of farming operations that optimizes a prediction crop production by 1) enumerating all possible combinations of farming operations and all possible outcomes, 2) determining the probability distribution of each outcome for each combination of farming operations (using a Bayesian model), 3) computing the expected utility for each outcome (e.g., a tradeoff of profit, risk, costs, and environmental impact), and 4) choosing the combination of farming operations with the highest expected utility.” The inclusion of the model taught by Perry allows for the system to consider many different factors when creating the planting plan.
Regarding Claim 7. Sood/Xu/Gunzenhauser further teaches: wherein the economic data comprises: crop pricing data relating to a current price of the one or more crop types; (See Sood, [0057]; (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information). 
While Sood teaches many of the data types used by the system, Sood does not specify future values. However, Perry does teach: crop future data relating to future pricing of the one or more crop types; and (See Perry, [0191]; the grower to provide, to the crop broker, all or a threshold amount of crop yield from a portion of land, for instance at a price determined by applying a crop prediction model that predicts expected crop prices based on current market conditions). 
refund data relating to refund availability for the one or more crop types. (See Perry, [0159]; Models that map the expected value (and/or confidence interval) of crop insurance payments to an amount of crop insurance purchased for one or more portions of land, determined based on one or more of: 1) historical insurance claim data, 2) historical and current crop prices (including futures contracts), 3) historical and forecasted yield, 4) historical soil texture and soil nutrients, and 5) historical and forecasted weather) and further see Perry, [0192]; the grower to purchase crop insurance to cover any shortfall in order to reduce the crop broker's risk, where the amount of coverage and/or cost of the insurance policy is determined by applying a crop prediction model that predicts expected crop risks and associated costs;). The Examiner notes the crop insurance information would provide the refund information. Further the Examiner points to the Applicant specification to interpret “refund.” (See Specification, [0038]; refund data relating to refund availability for the one or more crop types, including both rebates and insurance payouts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the financial data as taught by Perry, because as taught by Perry, [0185], “By providing insight into a predicted crop production, various entities (such as a grower, a crop broker, a crop recipient, technology manufacturer, services provider, and an agronomist) are better able to evaluate risks and benefits in view of an expected crop productivity, and can perform various actions in view of those risks and benefits.”
Regarding Claim 8. Sood/Xu/Gunzenhauser further teaches: wherein the treatment data comprises: treatment substance data relating to pesticide, herbicide, fungicide and fertilizer requirements of the one or more crop types; (See Sood, [0057]; (d) planting data (for example, planting date, seed(s) type, relative maturity (RM) of planted seed(s), seed population), (e) fertilizer data (for example, nutrient type (Nitrogen, Phosphorous, Potassium), application type, application date, amount, source, method), (f) chemical application data (for example, pesticide, herbicide, fungicide, other substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant, application date, amount, source, method),
 treatment pricing data relating to a current price of treatment substances for the one or more crop types; (See Perry, [0051]; Cost databases describing seed prices, commodity prices, prices of products or treatments…).
 and treatment future data relating to future pricing of treatment substances for the one or more crop types. (See Perry, [0112]; Further, as described below, the crop prediction system 125 can enable a grower to receive updated farming operations throughout the course of a planting season as crop conditions (e.g., weather, price of fertilizer, etc.) change, thereby allowing the grower to harness machine learning processes to account for unpredictable phenomena and conditions, and to further optimize crop production as a season progresses). The Examiner notes the prediction system as taught by Perry informs the user of prices and the future prices the user will be paying when the treatment is needed again.
Regarding Claim 9. Sood/Xu/Gunzenhauser/Perry further teaches: wherein the crop data comprises: yield data relating to expected yields of the one or more crop types; (See Sood, [0057]; (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information),
 Perry further specifies: crop requirement data relating to planting or growth requirements of the one or more crop types; and (See Perry, [0097]; Interactions with or requirements of field treatments or field characteristics and other farming operations for an identified crop variant, the field treatments including irrigation, tillage, seed treatment, foliar treatment, floral treatment, soil treatment, soil type, soil pH, soil nutrient composition, previously planted crop types and varieties, microbial composition, microbial composition application rate, insecticide application, fungicide application, pesticide application, herbicide application, fertilizer application, and the like). The Examiner interprets the tilling and seed treatment requirements as planting requirements.
irrigation data relating to irrigation requirements of the one or more crop types. (See Perry, [0097]; Interactions with or requirements of field treatments or field characteristics and other farming operations for an identified crop variant, the field treatments including irrigation, …, and the like).
Regarding Claim 13, Sood/Xu both teach modeling techniques regarding rainfall, temperature and crop recommendations. However they do not appear to utilize machine learning. However, Sood/Xu/Gunzenhauser in view of Perry does teach: wherein analyzing the obtained rainfall information and temperature information comprises processing the obtained rainfall information and temperature information with one or more machine learning algorithms to determine the correlation between rainfall and ambient temperature for the geographic area. (See Perry, [0081-83]; FIG. 2 illustrates an example geographic database 135 for a machine learning crop prediction system. In the example database of FIG. 2, information describing geographic characteristics that may impact crop production are associated with a plot index that uniquely identifies a particular field or plot of land associated with the characteristics. As shown in FIG. 2, the geographic database 135 associates each uniquely identified plot with one or more sets of associated data (“County,” “Avg. Rainfall,” and “Avg. Temp”). Although the example database of FIG. 2 organizes geographic information by plot of land, in other embodiments, the geographic database 135 can be organized in other ways, for instance by land category (field, mountain, city, etc.), by land owner, or by any other suitable characteristic. Further, although the example database of FIG. 2 only includes three characteristics mapped to each land plot, in practice, the geographic database 135 can include any number of characteristics, for instance 50 or more. Examples of geographic information stored by the geographic database 135 can include: [0082] Past, present, and predicted future weather events, patterns, or phenomena, including precipitation and rainfall, temperature, sunlight, humidity, growing days, and the like; [0083] Past, present, and predicted future soil composition or characteristics for a field or fields, including soil pH, soil sulfur level, or other abiotic or biotic features of the soil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the machine learning of Perry in order to allow for faster operations of users to determine farming operations and decisions. (See Perry, [0112]; The crop prediction system 125 can comprehensively account for this large quantity of crop production information, and can perform one or more machine learning operations identify a set farming operations and decisions for growers without requiring growers to spend the time manually accounting for this crop production information. The result is that the grower is able to efficiently harness the power of complex machine learning processes to identify farming operations that, when performed, can increase or optimize the grower's crop yield, overhead, and profitability).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624